UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 13-7766


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

KAREEM JAMAL CURRENCE,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. James R. Spencer, District
Judge. (3:05-cr-00231-JRS-1)


Submitted:   March 25, 2014                 Decided:   March 27, 2014


Before GREGORY, KEENAN, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Kareem Jamal Currence, Appellant Pro Se. Brian R. Hood, OFFICE
OF THE UNITED STATES ATTORNEY, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Kareem     Jamal   Currence     appeals   the     district     court’s

order denying his self-styled Fed. R. Civ. P. 60(b)(6) motion.

We   have   reviewed    the    record   and    find   no    reversible       error.

Accordingly,    we   affirm     the   district      court’s      order.      United

States v. Currence, No. 3:05-cr-00231-JRS-1 (E.D. Va. Oct. 11,

2013).      We dispense with oral argument because the facts and

legal    contentions    are    adequately     presented     in    the     materials

before   this   court    and   argument     would   not    aid    the   decisional

process.

                                                                           AFFIRMED




                                        2